Case: 5:20-cv-00343-CHB-HAI Doc #: 8 Filed: 10/26/20 Page: 1 of 3 - Page ID#: 117




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      (at Lexington)

  THOMAS J. SLIDER,                                    )
                                                       )
          Plaintiff,                                   )         Civil Action No. 5:20-cv-343-CHB
                                                       )
  v.                                                   )
                                                       )    ORDER ADOPTING MAGISTRATE
  TIM LANE, Warden,                                    )      JUDGE’S RECOMMENDED
                                                       )           DISPOSITION
          Defendant.                                   )

                                          ***    ***       ***    ***
        This matter is before the Court on the Recommended Disposition & Order

(“Recommended Disposition”) filed by United States Magistrate Judge Hanly A. Ingram [R. 7].

The Recommended Disposition addresses Plaintiff’s Response [R. 6] to this Court’s Order

directing Plaintiff to show cause why this matter should not be dismissed as untimely [R. 5]. The

Magistrate Judge recommends that Plaintiff’s habeas petition [R. 1] be dismissed and his Motion

for Appointment of Counsel [R. 3] be denied.

        In his Recommended Disposition, Magistrate Judge Ingram detailed the procedural

history of Plaintiff’s case and discussed the timeliness of Plaintiff’s petition under 28 U.S.C.

§ 2244. [R. 7, pp. 1–3] Plaintiff was convicted for wanton murder and first degree robbery, and

the final judgment was entered in that case on March 27, 2000. Under 28 U.S.C. § 2244, Plaintiff

could seek a writ of habeas corpus within one year from the date on which that judgment

“became final by the conclusion of direct review of the expiration of the time for seeking such

review.” 28 U.S.C. § 2244(d)(1)(A). Plaintiff appealed the final judgment, and it was affirmed by

the Supreme Court of Kentucky on February 21, 2002 and became final on May 22, 2002, when

the time to file for a writ of certiorari expired. [R. 7, p. 2]. Thus, Plaintiff’s one-year statute of

                                                  -1-
Case: 5:20-cv-00343-CHB-HAI Doc #: 8 Filed: 10/26/20 Page: 2 of 3 - Page ID#: 118




limitation began to run on May 22, 2002. Id. After 287 days, the statute of limitations was tolled

when Plaintiff filed a motion for post-conviction relief in state court. Id. (citing 28 U.S.C.

§ 2244(d)(2)). This motion was denied, his appeal was dismissed, and the statute of limitations

began running again on August 7, 2006. Id. at 3. It then expired on October 24, 2006. Id.

Accordingly, as the Magistrate Judge explained in his Recommended Disposition, Plaintiff’s

petition for a writ of habeas corpus was filed approximately thirteen years too late. Id. The

Magistrate Judge discussed each of Plaintiff’s arguments set forth in Plaintiff’s Response [R. 6]

to this Court’s Order directing Plaintiff to show cause why this matter should not be dismissed as

untimely [R. 5]. [R. 7, pp. 4–6]. The Magistrate Judge found that these arguments lacked merit,

and equitable tolling did not apply. Id. The Magistrate Judge also explained that Plaintiff’s

petition is procedurally defaulted, due to an independent and adequate ground for dismissing the

petition on state grounds. Id. at 6–9.

       Magistrate Judge Ingram’s Recommended Disposition advised the parties that any

objections must be filed within fourteen (14) days. Id. at 10. The time to file objections has

passed, and neither party has filed any objections to the Recommended Disposition nor sought an

extension of time to do so.

       Generally, this Court must make a de novo determination of those portions of the

Recommended Disposition to which objections are made. 28 U.S.C. § 636(b)(1). When no

objections are made, this Court is not required to “review . . . a magistrate’s factual or legal

conclusions, under a de novo or any other standard.” See Thomas v. Arn, 474 U.S. 140, 151

(1985). Parties who fail to object to a Magistrate Judge’s recommended disposition are also

barred from appealing a district court’s order adopting that recommended disposition. United

States v. White, 874 F.3d 490, 495 (6th Cir. 2017); United States v. Walters, 638 F.2d 947, 949–



                                                 -2-
Case: 5:20-cv-00343-CHB-HAI Doc #: 8 Filed: 10/26/20 Page: 3 of 3 - Page ID#: 119




50 (6th Cir. 1981). Nevertheless, this Court has examined the record and agrees with the

Magistrate Judge’s Recommended Disposition. Accordingly, the Court being otherwise

sufficiently advised,

       IT IS HEREBY ORDERED as follows:

   1. The Magistrate Judge’s Recommended Disposition [R. 7] is ADOPTED as the opinion

       of this Court;

   2. Defendant’s Petition for Writ of Habeas Corpus [R. 1] is DISMISSED;

   3. Defendant’s Motion for Appointment of Counsel [R. 3] is DENIED;

   4. This matter is STRICKEN from the Court’s docket.

   This the 26th day of October, 2020.




                                              -3-
